DETAILED ACTION
This office action is in response to amendments filed on 11/24/2021.
Claims 1-13 are pending of which claims 1, 2, 3 and 4 are independent claims, and claims 14 and 15 are canceled.
The present application is examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claim 1-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170308710 to Du (hereinafter “Du”) in view of US. Pub. 201701422659 to Noh (hereinafter “Noh”). 

Regarding claim 1: Du discloses a method of operating a user equipment in a radio access network, the method comprising transmitting, during a transmission period, first signaling having a first set of transmission characteristics, and second signaling having second set of transmission characteristics, the first set differing from the second set, transmitting comprising including a transient protection interval in time domain between 20170308710, see paragraphs [0304-0305],  to configure  the first and second set of transmission signal,  a transmission rule is sorting in ascending order of station priority, from the list of the resource allocation information, the IDs of the multiple STAs covered by the sub channel is obtained, sorted in ascending order where the STA that is the  first in the list sends the clear to send (CTS) frame, the sub channel has   a protection frame or an interframe space between frames on a channel, for example, the first clear to send ( CTS) frame is sent at a moment T1 that is a preset time length later than receiving of the resource allocation information, the second CTS frame is sent at a moment T2 that is a time length a later than the moment T1, a CTS frame sending moment may be learned by learning a ranking of the STA for sending a CTS frame).

However, Du does not explicitly teach the first and second set of transmission characteristics respectively comprising a transmission strength, the first set of transmission characteristics differing from the second set of transmission characteristics in transmission strength. However, Noh in the same or similar field of endeavor teaches the first and second set of transmission characteristics respectively comprising a transmission strength, the first set of transmission characteristics differing from the second set of transmission characteristics in transmission strength(201701422659, see paragraphs [0142] , Assuming high efficiency (HE) extended range single user (SU) PPDU is sent in case there is not much of a link margin available between AP and STAs, this PPDU can be more vulnerable to interference, and this type of PPDU should be protected from spatial reuse (SR) transmission from overlapping basic service set (OBSS), the estimated received signal strength of the second part of the first frame is a second predetermined level higher than the measured received signal strength of the first part of the first frame to allow that HE extended range SU PPDU can be protected more than other HE PPDUs, and  in one or more implementations, a first threshold value is adjusted with a second predetermined level to allow that HE extended range SU PPDU to receive more protection than other HE PPDUs, and first and second signal  transmission  characteristics are different from each other ).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Noh into Du’s system/method because it would allow wireless local area network (WLAN) devices deployment in diverse environments.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve high efficiency video traffic transmission in WLAN deployments (Noh [0003]).
 
Regarding claim 2: Du discloses  a user equipment for a radio access network, the user equipment comprising processing circuitry configured for transmitting, during a transmission period, first signaling having a first set of transmission characteristics, and second signaling having second set of transmission characteristics, the first set differing from the second set, the transmitting comprising including a transient protection interval in time domain between the first signaling and the second signaling Du, see paragraph [0305], the first STA sends  the first clear to send ( CTS)frame  at a moment T1 that is a preset time length later than receiving of the resource allocation information, the second STA sends the second CTS frame at a moment T2 that is a time length a later than the moment T1). 

However, Du does not explicitly teach the first and second set of transmission characteristics respectively comprising a transmission strength, the first set of transmission characteristics differing from the second set of transmission characteristics in transmission strength. However, Noh in the same or similar field of endeavor the first and second set of transmission characteristics respectively comprising a transmission strength, the first set of transmission characteristics differing from the second set of transmission characteristics in transmission strength (201701422659, see paragraphs [0142] , Assuming high efficiency (HE) extended range single user (SU) PPDU is sent in case there is not much of a link margin available between AP and STAs, this PPDU can be more vulnerable to interference, and this type of PPDU should be protected from spatial reuse (SR) transmission from overlapping basic service set (OBSS), the estimated received signal strength of the second part of the first frame is a second predetermined level higher than the measured received signal strength of the first part of the first frame to allow that HE extended range SU PPDU can be protected more than other HE PPDUs, and  in one or more implementations, a first threshold value is adjusted with a second predetermined level to allow that HE extended range SU PPDU to receive more protection than other HE PPDUs, and first and second signal  transmission  characteristics are different from each other ). It would have been obvious for one having ordinary level (Noh [0003]).

Regarding claim 3: Du discloses  a method of operating a radio node in a radio access network, the method comprising configuring a user equipment with a transient configuration, the transient configuration indicating a transient protection interval to be inserted in time domain between first signaling and second signaling to be transmitted by the user equipment, the first signaling having a first set of transmission characteristics, and the second signaling having a second set of transmission characteristics, the first set differing from the second set(Du, see paragraphs [0304-0305], a subchannel has a protection frame or an interframe space between frames for two STAs on the sub channel, for example, the first clear to send ( CTS)frame is sent at a moment T1 that is a preset time length later than receiving of the resource allocation information, the second CTS frame is sent at a moment T2 that is a time length a later than the moment T1, a CTS frame sending moment may be learned by learning a ranking of the STA for sending a CTS frame).

However, Du does not explicitly teach the first and second set of transmission characteristics respectively comprising a transmission strength, the first set of 201701422659, see paragraphs [0142] , Assuming high efficiency (HE) extended range single user (SU) PPDU is sent in case there is not much of a link margin available between AP and STAs, this PPDU can be more vulnerable to interference, and this type of PPDU should be protected from spatial reuse (SR) transmission from overlapping basic service set (OBSS), the estimated received signal strength of the second part of the first frame is a second predetermined level higher than the measured received signal strength of the first part of the first frame to allow that HE extended range SU PPDU can be protected more than other HE PPDUs, and  in one or more implementations, a first threshold value is adjusted with a second predetermined level to allow that HE extended range SU PPDU to receive more protection than other HE PPDUs, and first and second signal  transmission  characteristics are different from each other ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Noh into Du’s system/method because it would allow wireless local area network (WLAN) devices deployment in diverse environments.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve high efficiency video traffic transmission in WLAN deployments (Noh [0003]).

 Regarding claim 4: Du discloses  a radio node for a radio access network, the radio node comprising processing circuitry configured for configuring a user equipmentDu, see paragraph[0377], if an AP detects, within a PIFS time, that a channel is always idle, the AP starts to transmit data at a moment that is the PIFS time later than an end to sending of a trigger frame. From a perspective of the STA, if the received indicator bit is set to 1 and transmission protection needs to be performed for the STA, the STA sends the CTS at a moment that is an SIFS later than receiving of the resource allocation information; the PIFS is greater than the SIFS).  

However, Du does not explicitly teach the first and second set of transmission characteristics respectively comprising a transmission strength, the first set of transmission characteristics differing from the second set of transmission characteristics in transmission strength. However, Noh in the same or similar field of endeavor the first and second set of transmission characteristics respectively comprising a transmission strength, the first set of transmission characteristics differing from the second set of transmission characteristics in transmission strength. (201701422659, see paragraphs [0142] , Assuming high efficiency (HE) extended range single user (SU) PPDU is sent in case there is not much of a link margin available between AP and STAs, this PPDU can be more vulnerable to interference, and this type of PPDU should be protected from spatial reuse (SR) transmission from overlapping basic service set (OBSS), the estimated received signal strength of the second part of the first frame is a second predetermined level higher than the measured received signal strength of the first part of the first frame to allow that HE extended range SU PPDU can be protected more than other HE PPDUs, and  in one or more implementations, a first threshold value is adjusted with a second predetermined level to allow that HE extended range SU PPDU to receive more protection than other HE PPDUs, and first and second signal  transmission  characteristics are different from each other ). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Noh into Du’s system/method because it would allow wireless local area network (WLAN) devices deployment in diverse environments.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve high efficiency video traffic transmission in WLAN deployments (Noh [0003]).


Regarding claim 5: Du discloses  the method according to claim 1, wherein the transient protection interval is a silent interval or an interval filled with transient signaling (Du, see paragraph [0374], after the AP sends the resource allocation information, if within a PIFS (Point Coordination Function Interframe Space, point coordination function interframe space) time, the AP receives a CTS frame sent by the STA or detects that a channel is busy, the AP considers that at least one STA needs transmission transient protection, and the AP starts to transmit data at a moment that is two SIFSs and a transmission time length of one CTS later than an end to sending of a trigger frame; if the AP detects, within a PIFS time, that a channel is always idle, the AP starts to transmit transient signaling or data at a moment that is the PIFS time later than an end to sending of a trigger frame. From a perspective of the STA, if the STA needs transmission protection, the STA sends the CTS at a moment that is an SIFS later than receiving of the resource allocation information). 

Regarding claim 6: Du discloses  the method according to claim 1, wherein the first set differs from the second set in at least one of duration of signaling, channel, channel type, transmission and/or allocated bandwidth (Du, see paragraph [0305], a transmission rule includes  duration of signaling, channel, channel type, transmission and/or allocated bandwidth, transmission strength, for example, the signal to be transmitted is sorting in ascending order of station priority, from the list of the resource allocation information is based on the rules, the IDs of the multiple STAs covered by the subchannel is obtained, sorted in ascending order where the STA that is the first in the list sends the clear to send (CTS) frame).

Regarding claim 7: Du discloses  the method according to  claim 1, wherein the transient protection interval accommodates for circuitry switching time for switching Du, see paragraphs [0303-0305], an STA that is the first in the list sends the clear to send (CTS) frame, the subchannel has   a moment of  protection  interval that accommodates for circuitry switching time for switching between the first signaling and the second signaling, for example,  for switching between the first and second signals, for example, the first clear to send ( CTS) frame is sent at a moment T1 that is a preset time length later than receiving of the resource allocation information, the second CTS frame is sent at a moment T2 that is a time length a later than the moment T1, a CTS frame sending moment may be learned by learning a ranking of the STA for sending a CTS frame).

Regarding claim 8: Du discloses  the method according to claim 1, wherein a duration of second signaling is shorter than a duration of the first signaling (Du, see paragraphs [0304-0305], an STA that is the first in the list sends the clear to send (CTS) frame, the subchannel has   a moment of  protection interval for switching between the first and second signals, for example, the first clear to send ( CTS) frame is sent at a durationT1 that is a preset time length later than receiving of the resource allocation information, the second CTS frame is sent at a moment T2 that is a time length a later than the duration T1,  where T1 >T2 or vice versa).
 
Regarding claim 9: Du discloses  the method according to claim 1, wherein the transmission period is neighbored by two downlink transmission timing structures (Du, see paragraphs [0019], the transmission protection message is used to protect downlink data transmission from one or more the access point  with one or two downlink transmission timing structures to a station, the transmission protection message includes transmission period  or duration, and the transmission period or the duration is used to indicate an exclusive time of the station for the transmission channel allocated to the station by an AP or neighboring Aps).  

Regarding claim 10: Du discloses  the method according to claim 1, wherein the transmission period is represented by, and/or is included in a transmission timing structure, and or crosses two transmission timing structures, wherein a transmission timing structure in particular may be a slot(Du, see paragraphs [0253], in OFDM, the resource allocation information includes a transmission channel allocated by the access point to at least two stations where allocation of  multiple transmission channels corresponding to multiple stations performed, that is, the multiple stations perform transmission by using the same transmission channel and a channel may a slot, i.e., in OFDM frames are divided into subframe and subframe into slots and slots into symbols).

Regarding claim 12: Du discloses  the method according to claim 1, wherein a transient configuration is configured utilizing control signaling, for example dedicated signaling or broadcast/multicast (Du, see paragraphs [0264], FIG. 2,  an AP sends resource allocation information to a STA, and the STA sends a transmission protection message in a broadcast manner, the transmission protection message is a CTS frame, which is a transient configuration signal, and the CTS frame carries duration, and within this duration only data from the AP to the STA is sent on the transmission channel in order to protect data transmission).  

Regarding claim 13: Du discloses  the method according to claim 1, wherein the transient protection interval is a low-level interval, a ramping interval or a cyclic interval, and/or signaling of the transient protection interval is associated to a third set of transmission characteristics at least partly corresponding to the second set (Du, see paragraph[0305], the first CTS frame is sent at a moment T1 that is a preset time length later than receiving of the resource allocation information, the second CTS frame is sent at a moment T2 that is a time length a later than the moment T1, and the third CTS frame is sent at a moment T3 that is the time length a later than the moment T2).

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20170308710 to Du  in view of US. Pub. 201701422659 to Noh the combination of Du and Noh is further combined with  US. Pub. 20200259896 to Sachs (hereinafter “Sachs”).


Regarding claim 11: Du discloses a transient protection interval in time domain. However, Du does not explicitly teach the method according to claim 1, wherein the second signaling has a duration covering N symbol time intervals, N being smaller than 7, in particular smaller than 5, or smaller than 3. However, Sachs in the same or similar field of endeavor teaches the method according to claim 1, wherein the second signaling has a duration covering N symbol time intervals, N being smaller than 7, in particular smaller than 5, or smaller than 3(Sachs, see paragraph [0870-0872], NR provides support for mini-slots; there are two mapping types supported in NR, Type A and Type B, of PDSCH and PUSCH transmissions. Type A is usually referred to as slot-based while Type B transmissions may be referred to as non-slot-based or mini-slot-based; Mini-slot transmissions can be dynamically scheduled and for Release 15, it may have length 7, 4, or 2 symbols for DL, while it can be of any length for UL and can start and end in any symbol within a slot). In view of the above, having the method of Du and then given the well-established teaching of Noh, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Noh as modified by Sachs within the system of Du because it would allow HARQ turn-around time. Furthermore, all references deal with same field of endeavor, thus modification of Du  by Noh  as modified by Sachs  would have been to achieve improve .
. 
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 3 and 4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/PHIRIN SAM/Primary Examiner, Art Unit 2476